Citation Nr: 0335116	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-17 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire



THE ISSUE

Entitlement to reimbursement of medical expenses rendered at 
a private hospital from November 30, 2001, through December 
5, 2001.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal arises from an August 2002 administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Manchester, New Hampshire, that denied entitlement 
to reimbursement of medical expenses from November 30, 2001, 
through December 5, 2001.  The appellant (spouse of the 
deceased veteran) has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution. 

The appellant testified at hearing held at the Medical Center 
in January 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This new 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  A remand is required for 
compliance with the notice and duty to assist provisions 
contained in that law.  The Board has identified certain 
assistance that must be rendered to comply with the VCAA; 
however, it is the Medical Center's responsibility to ensure 
that all appropriate development is undertaken in this case.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the VA Medical Center must inform 
the appellant and her representative (if any) that a year is 
allowed to respond with further evidence. 

The Board requests that the VA Medical Center send the 
appellant a VCAA notice letter notifying her that she may 
introduce any medical evidence that tends to show that the 
veteran's medical condition was not stabilized on or after 
November 30, 2001, and that if she knows of the existence of 
such evidence, VA will assist her in obtaining it if she 
desires.  Moreover, the appellant should be notified that she 
has one year to submit such evidence.  

The medical administrative service (MAS) file has been 
forwarded to the Board but the veteran's claims file has not 
been forwarded.  The claims file should be obtained and 
associated with the MAS file during the remand. 

Accordingly, this case is remanded to the Medical Center for 
the following:

1.  The Medical Center should obtain the 
veteran's claims file and associate it 
with the MAS file.  

2.  The Medical Center should notify the 
appellant that she may introduce medical 
evidence that tends to show that the 
veteran's medical condition was not 
stable on or after November 30, 2001, and 
that if she knows of the existence of 
such evidence, VA will assist her in 
obtaining it if necessary.  Moreover, the 
appellant should be notified that she has 
one year to submit such evidence.  The 
Medical Center should then take all 
necessary steps to obtain any record that 
the appellant identifies.  If no further 
evidence is forthcoming, the MAS file 
must clearly reflect that fact. 

3.  The Medical Center must review the 
record and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  After the development requested above 
has been completed to the extent possible 
and if and only if evidence that tends to 
show medical instability on or after 
November 30, 2001, has been received, the 
Medical Center should obtain another 
medical opinion.  The Medical Center may 
use a physician other than the prior 
physician and may seek more than one 
opinion, if appropriate.  The 
physician(s) is/are asked to offer an 
opinion, based on the entire record, 
addressing whether the veteran's medical 
condition was stable for transfer to a VA 
medical facility at any time on or after 
November 30, 2001.  The physician(s) 
is/are asked to clarify any 
inconsistency, if found, with any other 
opinion of record.  

5.  Following the above development, if 
the benefits sought remain denied, the 
appellant and her representative (if any) 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
Medical Center.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


